Citation Nr: 1731224	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.   10-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for borderline personality disorder and histrionic personality disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder with panic attack, a bipolar disorder, and major depression. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is of record.  

In November 2012, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
I. Psychiatric disorders

In the November 2012 remand, the Board requested in part, scheduling the Veteran for a VA examination for her disabilities on appeal. 

With respect to the requested VA examination, a Compensation and Pension Exam Inquiry shows a mental disorder and PTSD examination request was initiated on February 12, 2016.  The RO called the telephone number on record and the number had been disconnected.  An April 2016 email from the RO to the Veteran's attorney representative indicated that her representative has not been able to contact the Veteran.  The attorney did not have an updated telephone number or address for the Veteran.  VA records indicate that the RO was not able to contact the Veteran and the exams were cancelled.  A February 2017 report of general information document revealed that the RO attempted to contact the Veteran via telephone but was unsuccessful.

Notably, the record indicates that the Veteran has a history of homelessness.  An August 2009 P.M.H.C assessment document reveals that she was homeless, but a March 2010 P.M.H.C record reflects that she had recently moved in to an apartment.  A later April 2016 email from VA M.K. notes a 2014 VA CAPRI record indicating that she was once again homeless. 

The Board notes that the Veteran was last in contact with VA for medical care in 2012, at which time she proved her contact information.  Prior to that time, she consistently attended all of her VA and private medical appointments.   

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  However, in instances in which a Veteran does not appear for a scheduled examination, VA must inform the Veteran of the consequences for failure to undergo the scheduled examination, and the Veteran should be given an opportunity to demonstrate whether there was " good cause for failure to report.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2015); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311(1992).

In the instant case, the record shows that the RO attempted to contact the Veteran via telephone on multiple occasions but was unsuccessful.  There is no documentation of record indicating that the RO mailed notice of the exam to the Veteran's last known address or to her attorney representative.  Given that the scheduled examination was requested due to an inadequate VA examination and the Veteran was not provided written notice of the consequences of the failure to appear to an examination, the Board will afford the Veteran the benefit of the doubt and provide her another opportunity to attend a VA examination.  Moreover, given the Veteran's homeless status and the nature of her disability, the VA will make reasonable effort to give opportunity for such VA examination, to include providing the Veteran's attorney notice of the examination.

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If she wants help in its development, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of administrative regularity does not diminish the Veteran's responsibility to keep VA informed of address changes and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, this presumption is rebuttable, when there is clear evidence of non-delivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), and if there is another address on file at which the Veteran perhaps could be located.

Thus, while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.

While on remand, obtain all relevant VA treatment records should be obtained.  Mention above, an April 2016 email indicated 2014 CAPRI record; such record is not in the Veteran's virtual claims folder.  As such, while on remand obtain the Veteran's CAPRI records.   

II. TDIU

As for the TDIU claim, the Veteran contends that she is unemployable due to her non-service connected psychiatric disorders.  In this regard, the Board notes that the RO's determination on the service connection claims for borderline personality disorder with histrionic personality disorder and an acquired psychiatric disorder, to include PTSD, an anxiety disorder with panic attack, a bipolar disorder, and major depression could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, a remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Verify Veteran's current mailing address.

2.  Obtain all outstanding VA treatment records.  In addition, attempt to obtain a 2014 CAPRI record (stated in April 4, 2016 email).  All records obtains should be associated with the electronic claims file.

3.  Please contact the Veteran and request that she provide or identify any outstanding records pertinent to a psychiatric disorder. 

She should be asked to authorize the release of any outstanding pertinent non-VA medical records.

The Veteran and her attorney should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated her for the disabilities on appeal, to include Prestera Center since February 2012, and G. Holbrook at Shawnee Mental Health, in 2005 or 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

4.  Then, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), which may be present, to include borderline personality disorder, histrionic personality disorder, PTSD, an anxiety disorder with panic attack, a bipolar disorder, and major depression.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Please provide notice of the scheduled VA examination to the Veteran at her current address or by available methods.  Also, provide the scheduled VA examination to the Veteran's attorney (Heather E. Vanhoose, Attorney).  Attempts to provide notice to the Veteran and her attorney by available methods should be documented in the electronic claims file. 

In the scheduling of the examination(s), the Veteran and her attorney should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial. 38 C.F.R. § 3.655  (2015)

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, regarding the following questions:

Did any psychiatric disorder found clearly and unmistakably pre-exist the Veteran's period of service?  For any such disorder so found, is it clear and unmistakable that the disorder was not permanently aggravated during the Veteran's period of service? 

For any disorder that did not clearly and unmistakable pre-exist service, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder: had its onset in or is otherwise related to the Veteran's period of active duty, or was manifested within one year after the Veteran's period of active duty.

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has PTSD related to military sexual trauma related to any incident of the Veteran's active duty service or, if it clearly and unmistakably preexisting service, is it clear and unmistakable that it was not permanently aggravated thereby.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, her April 2012 testimony, her service personnel and treatment records, and her VA and private medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report. If the examiner determines that an opinion cannot be provided without resort to speculation, a complete rationale for that determination should be offered.

5.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.

Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the May 2010 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




